t c memo united_states tax_court andrew fullman petitioner v commissioner of internal revenue respondent docket no filed date andrew fullman pro_se gerald a thorpe for respondent memorandum opinion powell special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure section references are to the internal_revenue_code in effect for the year in issue - - after concessions by petitioner ’ the issue is whether amounts received from two churches for playing an organ during services are taxable under sec_61 petitioner resided in philadelphia pennsylvania at the time the petition was filed during petitioner received dollar_figure from the oak grove baptist church oak grove and dollar_figure from the mt zion baptist church mt zion for playing the organ during church services oak grove issued a form_w-2 wage and tax statement and mt zion issue a form 1099-misc to petitioner petitioner did not report any income from either church on his federal_income_tax return petitioner argues that he is a ‘minister of music’ and play s the organ for the glory of god god does not want his church affiliated with the state even if we accept petitioner’s statements we fail to understand why the payments for his services are excludable from gross_income sec_61 provides inter alia that gross_income means all income from whatever source derived including compensation_for services while the internal_revenue_code does provide limited exclusions from gross_income there is no exclusion for income received by individuals from a church or petitioner did not report dollar_figure received from the civil service retirement_system in respondent determined that the amount was included in gross_income and that the additional tax under sec_72 was applicable petitioner does not dispute these determinations other charitable_organization for services see wilson v commissioner tcmemo_1963_188 affd 340_f2d_609 5th cir nor is there any constitutional prohibition on taxing such income see eg 35_tc_913 accordingly respondent’s determination is sustained decision will be entered for respondent
